This is an application for leave to appeal from refusal of a writ of habeas corpus. Petitioner is imprisoned under sentence of eighteen months from January 1, 1949 for petty larceny. He asks the writ "to inquire into the legality" of the warden's "not letting him write" to a named person "to get information on the writ of error coram nobis". Petitioner is not without experience in crime and criminal procedure. Edmondson v. Brady,188 Md. 96, 52 A.2d 96; certiorari denied 331 U.S. 792. *Page 708 Edmondson v. Swenson, Warden, 4 Cir., 165 F.2d 432;Edmondson v. Wright, 193 Md. 66 A.2d 386, certiorari denied337 U.S. 947, 69 S.Ct. 1506. Habeas corpus is not a remedy for review of complaints about incidents of prison management. The Board of Correction has full power and control over the House of Correction. Code, art. 27, sec. 746.
Such complaints should be made to the Board of Correction. It cannot be assumed that the Board will abuse or has abused its powers. Cf. State ex rel. Jacobs v. Warden of Penitentiary,190 Md. 755, 59 A.2d 753; State ex rel. Renner v. Wright,188 Md. 189, 57 A.2d 668; State ex rel. Baldwin v. Warden ofPenitentiary, 192 Md. 712, 63 A.2d 323.
Application denied, without costs.